            Case 1:20-cv-03416-LGS Document 7 Filed 06/04/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
 L.A., individually and on behalf of R.H.,                     :
                                              Plaintiff,       :
                                                               :
                            -against-                          :     20 Civ. 3416 (LGS)
                                                               :
                                                               :           ORDER
 NEW YORK CITY DEPARTMENT OF                                   :
 EDUCATION,                                                    :
                                              Defendant. :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Plaintiff filed a Complaint on May 1, 2020 (Dkt. No. 1);

        WHEREAS, Plaintiff filed proof of service of the Summons and Complaint on May 5,

2020. (Dkt. No. 6) Defendant’s deadline to answer was May 26, 2020. No answer was filed. It

is hereby

        ORDERED that by June 18, 2020, the parties shall return an executed Notice, Consent,

and Reference of a Civil Action to a Magistrate Judge form to the Clerk of Court, 1 if the parties

agree to conduct all further proceedings before Judge Parker, in compliance with Rule 73.1 of

the Local Civil Rules for the Southern and Eastern Districts of New York. It is further

        ORDERED that by June 25, 2020, Plaintiff shall file a motion for summary judgment,

not to exceed 25 pages. By July 16, 2020, Defendant shall file the opposition and any cross-

motion for summary judgment, not to exceed 30 pages. By August 6, 2020, Plaintiff shall file a

reply and opposition to Defendant’s cross-motion for summary judgment if any, not to exceed 15

pages. By August 20, 2020, Defendant shall file a reply in support of the cross-motion for



1
 The form is available at
https://nysd.uscourts.gov/sites/default/files/practice documents/kpfSDNYFormConsentingToPro
ceedForAllPurposesBeforeAMagistrateJudge.pdf.
           Case 1:20-cv-03416-LGS Document 7 Filed 06/04/20 Page 2 of 2



summary judgment if any, not to exceed 10 pages. Notwithstanding these aforementioned page

limits, each party has discretion over how to allocate its respective 40 pages total of briefing

across its two briefs, provided neither party exceeds the 40 pages of briefing total. It is further

       ORDERED that the parties shall Bates-stamp the administrative record (the “Record”)

such that each page has a unique Bates number. It is further

       ORDERED that, in lieu of separate Local Rule 56.1 statements, the parties shall file a

joint statement of undisputed facts (“Joint Statement”), with citations to the Bates-stamped

Record, by the time that the first brief is due. The parties shall indicate any disputed facts

clearly in the Joint Statement. It is further

       ORDERED that, within two days of the cross-motions being fully briefed, the parties

shall email to Chambers a text-searchable copy of the Bates-stamped Record and a Word version

of the Joint Statement. Defendants (as the last-to-file party) shall also submit the courtesy copies

of all filings to Chambers. Except as provided here, the parties shall follow the Individual Rules

on motions, exhibits and courtesy copies. It is further

       ORDERED that Plaintiff shall service this Order on Defendant, and file proof of such

service, by June 9, 2020.

       If the parties consent to Judge Gorenstein’s jurisdiction, they shall seek further

instructions from Judge Gorenstein on delivering electronic copies of the record and the Joint

Statement and physical courtesy copies to his Chambers.

Dated: June 4, 2020
       New York, New York




                                                   2
